C. A. Fed. Cir. Motion of American Board of Trial Advocates for leave to file a brief as amicus curiae granted. Certiorari granted. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, November 9, 1995. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, December 8,1995. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, December 28, 1995. This Court’s Rule 29.2 does not apply.